El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En el pleito de divorcio pendiente entre las partes, la esposa demandada radicó una moción en la que pedía se orde-nase al esposo demandante que le pasara durante la pen-dencia del pleito una pensión alimenticia de $30 mensuales y que pagara $50 para honorarios de abogado. En oposición alegó el demandante que él gana un sueldo de $12 mensuales como dependiente de comercio, y que no obstante su precaria situación le ña venido pasando a su esposa e hija un dólar semanal, atendiendo además a los gastos de vestuario y medi-cinas de la bija.
*584Del récord ante nos no aparece que se celebrara vista alguna con el fin de determinar la suma que el esposo deman-dante podía y debía pasar a la esposa para alimentos. En septiembre 8, 1938, la Corte de Distrito de Humacao dictó una resolución ordenando al demandante a pagar a la deman-dada una pensión alimenticia de $15 mensuales pendente lite j a depositar en secretaría $50 para honorarios, con aper-cibimiento de que la desobediencia a dicha orden sería castigada como desacato y causaría la suspensión de los procedimientos sobre divorcio. El 19 de septiembre, 1938, solicitó el demandante que se redujera la pensión a $8 men-suales, y que se fijaran los honorarios en una suma en armo-nía con la difícil situación económica del demandante. En noviembre 4, 1938, la corte inferior dictó una nueva resolu-ción reduciendo la pensión a $10 mensuales y dejando en pie la resolución anterior en cuanto a honorarios.
En abril 28, 1939, habiéndose quejado la demandada de que el demandante había depositado solamente $4 a cuenta de la pensión vencida el 19 de ese mismo mes, la corte citó al demandante para que compareciese a exponer las razones por las cuales no deba ser castigado por desacato. Compa-reció el demandante y declaró que hacía ocho o diez meses que no trabajaba; que su ocupación es la de dependiente y cuando trabaja gana doce o quince dólares mensuales; que ha tratado de conseguir colocación pero no lo ha logrado; que durante seis u ocho meses pudo pasarle a su esposa la suma ordenada por la corte porque su padre estaba traba-jando y él le daba el dinero para pagarlo; que su padre tra-bajaba en la P.R.R.A., pero hacía como dos meses que no trabajaba; que no tiene propiedades; que’ vive en casa de-sús padres; que su padre le viste y calza; que los $4 que trajo a la corte los tomó prestados; que está deseoso de cumplir con la orden de la corte, pero le es imposible hacerlo. Declaró el padre del demandante corroborando en todas sus partes lo declarado por'el hijo. Preguntada la demandada si deseaba decir algo se limitó a decir que el demandante *585decía que no estaba trabajando para que no le obligaran a pagar la pensión, pero que en realidad estaba trabajando, sin decir dónde trabajaba.
La corte inferior declaró al acusado culpable de desacato y le condenó a una multa de $5 o a prisión subsidiaria. El demandante interpuso el presente recurso de apelación, ale-gando que no existe prueba alguna que justifique la sentencia recurrida.
Tiene razón el apelante. La prueba demuestra clara-mente que él no estaba en condiciones económicas para poder proveer de alimentos a la demandada, ni para pagarle suma alguna para honorarios de abogado. La doctrina sentada en el caso de Quiñones v. Corte y Sárraga, 54 D.P.R. 189, es aplicable al caso de autos. La probada imposibilidad eco-nómica del apelante para cumplir lo ordenado por la corte debió ser razón suficiente, como lo es a nuestro juicio, para que se le exonerase del cargo de desacato por el cual fue condenado.
Debe revocarse la sentencia recurrida, sin perjuicio del derecho de la esposa demandada a renovar su petición si la situación económica del esposo demcmdante mejorase.